Citation Nr: 0626326	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  05-19 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.  The veteran testified 
before an acting Veterans Law Judge in January 2006, but the 
transcript of this hearing was unavailable due to recording 
equipment errors.  He testified before another acting 
Veterans Law Judge in April 2006, and this hearing was 
transcribed.  In any case, because the claims were heard 
before two different acting Veterans Law Judges, this case is 
assigned to a panel of not less than three members of the 
Board.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

The claim concerning sleep apnea is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran has been diagnosed as having PTSD from stressors 
arising from service in Vietnam; service records confirm that 
a unit with which he was stationed in Vietnam came under 
multiple mortar attacks in February and June of 1968.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires (1) medical evidence 
establishing the diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 136-137 (1997).

The veteran has clearly fulfilled the first and third 
elements required by 38 C.F.R. § 3.304(f): he was diagnosed 
in August 2004 by a VA physician as having PTSD from 
"identified" Vietnam-era stressors, with no post-military 
stressors.  The focus is on the second element (whether there 
is credible supporting evidence that claimed in-service 
stressors actually occurred).   

In written statements and at an April 2006 hearing, the 
veteran recounted a number of Vietnam stressors, including 
seeing mutilated soldiers, learning (years later) of the 
deaths of five friends who had been killed in Vietnam, and 
seeing a paramedic put his hands into the body cavity of a 
fellow soldier who had been wounded and massaging the heart 
to keep the man alive.  Importantly, the veteran also 
reported (at a September 2003 outpatient visit and during the 
April 2006 hearing) that his base camp had come under attack 
on several occasions while he was present.  The base camp was 
apparently at An Khe and was known as "Camp Radcliffe."  

According to his DD Form 214, the veteran's military 
occupational specialty was Key Puncher.  While he was awarded 
a Vietnam Commendation Medal and a Vietnam Service Medal, he 
was not awarded a Combat Infantryman Badge, a Purple Heart, 
or any other award specifically associated with combat.  No 
service medical records reflect treatment for any combat-
related injuries (or any psychiatric complaints, for that 
matter). 

Nevertheless, personnel records confirm that he served (as a 
key punch operator) with the 15th Administrative Company of 
the 1st Cavalry Division in Vietnam between February 10, 
1968, and October 10, 1968.  An Operational Report/Lessons 
Learned report received from the National Archives and 
Records Administration (NARA) confirms (in pertinent part) 
that rear elements of the 1st Cavalry Division were located 
at Camp Radcliff in An Khe.  The report also indicates that 
Camp Radcliffe received a dozen rounds of enemy mortar fire 
on February 18, 1968, and approximately fifty rounds of 
mortar fire on June 17, 1968.    

A stressor need not be corroborated in every detail.  See 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Moreover, the fact 
that a veteran, who had a noncombatant military occupational 
specialty, but was stationed with a unit that was present 
while enemy attacks occurred, would strongly suggest that he 
was, in fact, exposed to such attacks.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In Pentecost, records 
obtained from the veteran's unit corroborated specific rocket 
attacks during the time period he was stationed at Da Nang 
(serving as a warehouseman and messageman).  Id. at 128.  

The present case is similar to Pentecost, in that the veteran 
also had a noncombatant military occupational specialty and 
was (as confirmed by service records) stationed in Vietnam 
with a unit that was exposed to specific rocket attacks.  
This sufficiently corroborates at least one of his stressors.  
To the extent there is reasonable doubt, its benefit must be 
given to the veteran and therefore service connection for 
PTSD is granted.  See 38 U.S.C.A. § 5107.  In light of this 
result, a detailed discussion of VA's duties to notify and 
assist is unnecessary (because any potential failure in 
fulfilling these duties is harmless error).

ORDER

Service connection for post-traumatic stress disorder is 
granted.




REMAND

Private medical records reflect that the veteran has been 
diagnosed as having, and being treated for, sleep apnea.  He 
claims that this condition first arose in service, possibly 
due to exposure to herbicides while serving in Vietnam in 
1968.  

Service medical records do not reflect any diagnosis of or 
treatment for sleep apnea per se, but do reflect that in 
November 1966, the veteran reported (in part) that he could 
not sleep or breathe through his nose.  In June 1967, he 
complained of nose bleeds, a stuffed nose, and frontal 
headaches.  These symptoms apparently worsened when he was 
lying down.  He made similar complaints in July 1967, and 
said then that he had been told several years before that he 
might need surgery because a bone was "out of place."  He 
continued to seek treatment for nasal and bronchial 
congestion in August 1967.  

While a July 2004 VA examination report confirms the 
diagnosis of sleep apnea, the examiner did not provide an 
opinion as to its etiology.  A new VA examination should be 
conducted (as detailed below).  

To date, VA has not sent the veteran a letter which requests 
or tells him to provide any evidence in his possession that 
pertains to his claim for service connection for sleep apnea.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Moreover, VA has not sent him a letter referencing disability 
ratings and effective dates concerning this claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
must also be done on remand.

Accordingly, this matter is remanded to the RO, via the AMC, 
for the following:  

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The letter should also invite the veteran 
to submit any pertinent evidence in his 
possession pertaining to the claim for 
service connection for sleep apnea.  

2.  Schedule an examination for VA 
purposes.  The claims folder should be 
reviewed in conjunction with to the 
examination.  Any tests deemed necessary 
should be performed.  The following 
questions should be answered and the 
rationale for any medical opinions given 
should be discussed in detail:

a.  Does the veteran have sleep 
apnea?  

b.  If so, is it at least as likely 
as not (i.e., probably of at least 
50 percent) that this disability 
first had its onset while he was on 
active duty (such as indicated by 
the treatment entries of 1966 and 
1967), or is attributable to 
herbicide exposure in Vietnam?

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
legal authority.  Allow appropriate time 
for response.

The veteran may submit additional evidence and argument on 
this remanded matter. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Remands require expeditious handling.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
           RONALD W. SCHOLZ	M. W. GREENSTREET
	       Acting Veterans Law Judge                          
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


